Citation Nr: 1233792	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  04-13 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a separate compensable evaluation for a lipoma of the back located on the left shoulder blade.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel

INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought on appeal.  The Veteran's claims file is currently under the jurisdiction of the VA RO in Houston, Texas.

In June 2007, the Veteran appeared before at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The case was remanded in November 2007 and November 2010.

The issues of entitlement to service connection for sleep apnea, a loss of use of the left arm, and residuals of bilateral hip skin grafts have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The preponderance of competent medical evidence shows that the Veteran does not distinct residuals of a lipoma of the back located on the left shoulder blade that are not already separately compensated as either residuals of the removal of the right and left latissimus dorsi, each associated with a left posterior thorax soft tissue sarcoma; or residuals of a left posterior thorax, soft tissue sarcoma, associated with a lipoma at the back, under the left shoulder blade.



CONCLUSION OF LAW

A lipoma of the back located on the left shoulder blade does not meet the criteria for a separate and distinct compensable evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.31, 4.118, Diagnostic Code 7819 (2011); 38 C.F.R. § 4.118, Diagnostic Code 7819 (2002); 38 C.F.R. § 4.118, Diagnostic Code 7819 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2005, January 2008, November 2010, and January and February 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the January 2008 correspondence, VA notified the appellant of how VA determines the disability rating and effective date.  The claim was readjudicated in a July 2012 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran underwent VA examinations, to include studies conducted in 2009 pursuant to the November 2007 remand, and VA obtained medical opinions on the relationship between the lipoma and sarcoma pursuant to the November 2010 remand.  The RO obtained VA treatment records, including July 2007 surgical records pursuant to the November 2007 remand and March 1981 treatment records pursuant to the November 2010 remand.  

Per the directives of the November 2010 remand, the RO has determined whether the appellant's claim of entitlement to service connection for residuals of a recurrent soft tissue sarcoma should be reopened due to the submission of new and material evidence.

A March 1994 VA treatment record reflects that a claim for Social Security disability benefits was pending.  The RO did not attempt to obtain any records from the Social Security Administration.  The evidence of record does not, however, show that any records regarding a Social Security disability claim would be relevant to this rating claim nor is there any allegation that such records would be relevant.  Thus, there is no duty to assist in obtaining these records.  Golz v. Shinseki, 590 F.3d 1317   (Fed. Cir. 2010) (VA has no obligation to secure Social Security Administration  records if there is no reasonable possibility that the records would help to substantiate a veteran's claim.). 

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

In a May 1996 rating decision, the RO granted entitlement to service connection for a lipoma and assigned a noncompensable rating effective November 24, 1993, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7819.  On January 24, 2002, the RO received the Veteran's claim for an increased rating for the lipoma.   

In light of Hart v. Mansfield, 21 Vet. App. 505 (2007), the prior criteria for rating skin disorders must be considered for the period from January 24, 2001, to January 23, 2002.

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002.  The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were again amended effective October 23, 2008.  The October 2008 revisions are applicable to claims rated by VA under the prior version that are still pending in the appeals process.  77 Fed. Reg. 2,909 (Jan. 20, 2012).  Under these circumstances, the regulation as it existed prior to the changes is applicable to the appellant's claim for the periods prior to and after the dates of the respective regulatory changes, and the revised regulations are applicable from the effective dates of the changes forward.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Under the pre-August 2002 changes, new benign skin growths were rated as scars, disfigurement, or eczema, dependent on the location, extent, and repugnance or other disabling manifestations.  38 C.F.R. § 4.118, Diagnostic Code 7819 (2001).

Under the first revised rating criteria, benign skin neoplasms that do not affect the head, face, or neck were rated as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805) or impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7819 (2008).  Diagnostic Code 7819 was not revised in any substantive way in October 2008.  38 C.F.R. § 4.118, Diagnostic Code 7819 (2011).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.
 
Analysis

In a July 2012 rating decision, the Appeals Management Center granted entitlement to service connection and respectively assigned 40, 30, and 20 percent evaluations for residuals of a right latissimus dorsi removal, for residuals of a left latissimus dorsi removal, and for a soft tissue sarcoma, associated with a lipoma at the back, under the left shoulder blade.  Each of these ratings was assigned effective January 24, 2002.

A review of VA treatment records, VA examination reports, and VA medical opinions reveals that the preponderance of competent medical evidence demonstrates that the Veteran does not have any current residuals of a lipoma of the back located on the left shoulder blade that are not already compensated as either residuals of a right latissimus dorsi removal, residuals of a left latissimus dorsi removal, or a soft tissue sarcoma, associated with a lipoma at the back, under the left shoulder blade.

VA treatment records show that the lipoma on the left upper back was excised in April 1981.  An April 1994 VA discharge summary shows that the mass recurred later in 1981 and had progressively increased in size.  In 1993, the mass was diagnosed as a sarcoma.  In March 1994, the Veteran underwent a wide excision of the sarcoma.  Afterwards, VA treatment records reflect a diagnosis of a history of a fibrosarcoma on the back, status post wide excision.  VA treatment records do not reflect a diagnosis of residuals of a lipoma, to include current residual scarring from the original lipoma excision.  

In July 2012, a VA examiner opined that it was at least as likely as not that although the original mass excised in 1981 was a benign lipoma, the recurrent mass could easily have been a de novo low-grade sarcoma that was caused by or the result of the Veteran's prior history of exposure to a nuclear warhead.  An independent VA doctor opined in July 2012 that it was as likely as not that the sarcoma was a recurrence of the lipoma that was excised in April 1981.

The April 2004 VA examiner diagnosed status post lipoma excision with no recurrence.  The October 2006 VA examiner also diagnosed no recurrence of the lipoma.  In an August 2009 VA examination report, the examiner noted that  the Veteran's lipoma scar was stable.  That examiner, however, previously stated in a March 2009 VA examination report that the wide scar was a residual of the resection of the soft-tissue sarcoma from his posterior left hemithorax area.  

The March 2009 VA examination report was more thorough and the Board gives greater weight to that report as well as the VA treatment records showing that the current scar was from the excision of the sarcoma and not the prior lipoma than to the finding in the August 2009 VA examination report.  The March 2012 VA skin diseases examiner stated that the neoplasm was malignant and not benign, and that the extensive surgical residuals to remove the sarcoma included a poor range of shoulder motion bilaterally shoulder due to the surgical removal of both latissimus dorsi muscles.

As noted above, the Veteran is receiving compensable ratings for residuals of a right latissimus dorsi removal, for residuals of a left latissimus dorsi removal, and for a soft tissue sarcoma, associated with a lipoma at the back, under the left shoulder blade.  The Board cannot separately rate the lipoma from the residuals of the sarcoma because separately rating these disabilities would be pyramiding since these disabilities involve same manifestations of disability.  38 C.F.R. § 4.14.

From January 24, 2001, to January 23, 2002, it is not factually ascertainable that lipoma itself underwent an increase in severity during that term.  The lipoma was excised in 1981, and in 1993 the sarcoma was diagnosed.  The medical evidence shows that from late 1993 forward, the current disability has been residuals of the sarcoma and not residuals of the lipoma.

The lack of symptoms presented by the claimant's lipoma is fully contemplated by the rating schedule.  See 38 C.F.R. § 4.31.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability. There is no evidence that the lipoma at any time during the appellate term necessitated frequent hospitalization, or that this disability alone has caused a marked interference with employment.  Thus, the Board finds no evidence to warrant referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appeal is denied.



ORDER

Entitlement to a separate compensable rating for a lipoma of the back located on the left shoulder blade is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


